83977: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32899: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83977


Short Caption:GODIFAY VS. ASGEDOMCourt:Supreme Court


Related Case(s):64289


Lower Court Case(s):Clark Co. - Eighth Judicial District - D465287Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantHaileslassie Godifay
					In Proper Person
				


RespondentMeraf AsgedomBrian E. Blackham
							(Ghandi Deeter Blackham)
						





Docket Entries


DateTypeDescriptionPending?Document


12/23/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


12/23/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-36647




12/23/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-36649




12/23/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


12/29/2021MotionFiled Proper Person Motion requesting Pro Bono Counsel. (SC)21-36983




01/07/2022Order/ProceduralFiled Order Directing Transmission of Record and Regarding Pro Bono Counsel.  The clerk of this court shall transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance of Counsel or LACSN's Notice due:  60 days.  Record on Appeal due:  30 days.  The briefing schedule in this appeal is suspended pending further order of this court.  (SC)22-00772




01/18/2022MotionFiled Proper Person Motion for Extension of Time to File Documents. (SC)22-01744




01/19/2022Order/ProceduralFiled Order.  Appellant has filed, in pro se, a motion for an extension of time to file certain documents in this matter.  On January 7, 2022, this court entered an order referring appellant for the appointment of pro bono counsel and suspending the briefing schedule of this appeal.  Accordingly, no documents are currently due to be filed by appellant and this court takes no action on the motion.  (SC)22-01911




01/24/2022Record on Appeal DocumentsFiled Record on Appeal. (Via FTP) Vols. 1-13. (SC)22-02297




01/28/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: pages 19-25, 59-69, 160-166, 203-216, 319-326, 383-390, 529-546, 720-722, 742-756, 908-1131, 1132-1357, 1358-1491, 1714-1742, 2019-2029, 2059-2067, 2080-2090, 2096-2103, 2168-2178, 2248-2261, 2262-2266, 2384-2408, 2583-2594, 2692-2709 & 2790-2804. (Sealed) (SC)


04/06/2022MotionFiled Notice of Determination of Eligibility for Pro Bono Representation and Request for Extension of Time. (SC)22-10724




04/12/2022Order/ProceduralFiled Order Granting Motion. Appellant's notice of appearance due: May 6, 2022. The deadlines to file documents in this appeal remain suspended pending further order of this court. (SC)22-11528




05/06/2022Notice/IncomingFiled Notice Regarding Pro Bono Representation. (SC)22-14604




05/10/2022Order/ProceduralFiled Order Reinstating Briefing. This appeal will proceed with appellant pro se. Appellant's docketing statement and transcript request form due: 14 days. Appellant's opening brief due: 90 days. (SC)22-14855




05/12/2022Letter/IncomingFiled Appellant's Proper Person Letter in regards to pro bono counsel. (SC)22-15138




05/20/2022Order/ProceduralFiled Order.  Appellant has now filed a pro se letter explaining why he would like pro bono counsel and asking for assistance from this court in obtaining legal representation.  This court sympathizes with appellant's request for counsel.  However, this court is unable to offer any additional assistance at this time.  No further action will be taken with respect to appellant's letter.  (SC)22-16148




05/25/2022MotionFiled Proper Person Motion for an Extension of Time to File Documents.  (SC)22-16631




06/28/2022Order/ProceduralFiled Order. Appellant has filed a pro se motion for a 6-month extension of time to file documents in this appeal. The motion is granted only to the following extent.  Appellant's docketing statement and transcript request form due: 14 days.  Appellant's informal brief due: 60 days. (SC)22-20318




07/13/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-22107




07/13/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-22108




07/19/2022Order/ProceduralFiled Order.  Appellant, who is proceeding in forma pauperis, has filed a transcript request form pursuant to NRAP 9(b).  At this stage of the proceedings, this court is unable to determine which transcripts, if any, are necessary for this court's review on appeal, see NRAP 9(b)(1)(C), and therefore, declines to order the preparation of the requested transcripts at this time.  However, as this appeal proceeds, this court will consider the necessity of transcripts and may order their preparation at a later date.  (SC)22-22663




08/26/2022Letter/IncomingFiled Appellant's Proper Person Letter in regards to Legal Aid. (SC)22-26868




09/06/2022Order/ProceduralFiled Order Denying Motion.  Appellant has now filed a letter requesting an additional 3-month extension of time to seek pro bono counsel.  The motion is denied.  Appellant's Opening Brief or Informal Brief due:  30 days.  (SC)22-27850




10/11/2022MotionFiled Appellant's Proper Person Motion to Withdraw Appeal. (SC)22-32078




10/19/2022Order/DispositionalFiled Order/Voluntary Dismissal. Appellant's motion to dismiss appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)22-32899





Combined Case View